Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
In the amendment filed on September 14th, 2021, claims 119-123 and 126- 128, 131,133 have been amended, claims 124, 125, 129, 132, 134-136 have been cancelled and new claims 137-142 have been added.  Therefore, claims 119-123, 126, 128, 131, 133 and 137-142 are pending for examination.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 119, 120, 122,126, 127, 128, 130, 131, 133 137-139 and 145 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein et al. (US 20090146799 A1) in view of Albert et al. (US 20060017579 A1), Englander et al. (US 10549690 B1) and Albert et al. (US 20060250260 A1).
In regards to claim 128,  Goldstein teaches a  device for operating a sounder to produce a plurality of different alarm sounds, the device comprising a means to provide a plurality of selectable signal trains configured for applying to the sounder to operate the sounder to produce respective different alarm sounds (Paragraphs 39, 40, 43), and a selector configured to select one of the signal trains for applying to the sounder, a control means responsive to an activation signal derived from one of 
Goldstein fails to teach the said alarm signals being discrete.  Albert on the other hand teaches an alarm sounding system capable of producing a plurality of discrete digital signals (Paragraph 172).  Furthermore, Albert teaches the alarm sounds maybe selected from a plurality of audible options (Paragraph 123).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Albert’s teaching with Goldstein’s teaching in order to effectively store and produce multiple distinct alarm sounds/signals.
Goldstein modified however fails to explicitly teach the monitoring means is responsive to at least one of the signals indicative of one of commencement of movement of the vehicle, engagement of a drive gear of the vehicle, activation of a drive switch of the vehicle.  Englander on the other hand teaches a vehicle safety alarm system that emits audible sounds warning the driver of objects or pedestrians ahead of the vehicle whilst the vehicle is in drive or in a forward motion (Claims 1, 15).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Englander’s teaching with Goldstein modified’s teaching in order to account for objects around the vehicle during motion and implement a safety awareness mechanism.
Goldstein modified further fails to teach the different sound patterns being a plurality and selectable alarm sounds.  Albert ‘0260 on the other hand teaches the sound pattern of the alarm sound produced by the sounder is different to the sound patterns of the alarm sounds produced by the sounder when the other ones of the respective discrete signal trains are applied to the sounder, a selector configured to select the discrete signal trains for applying to the sounder in one of a predefined order and a random order (Paragraphs 76, 79), i.e. the audio alarm to be monitored is then triggered, such that he unit analyzes and then stores the resulting audio alarm template. Using the template and the continuous sound sampling and analysis, monitoring may be established. Preferably the alarm sound to be monitored. A single or multiple alarm different sound templates can be monitored simultaneously allowing for different responses to each detected alarm sound, wherein, the microphone first converts sounds into voltage or other electrical signals. The electrical signals are then processed by an analog to digital conversion 12 by scanning, measuring and splitting the electrical signals into discrete values, thus producing a digital pattern representing the sound received at the microphone.  Furthermore, Albert teaches the alarm sounds maybe selected from a plurality of audible options (Paragraph 123).
It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Albert’s ‘0260 teaching of a plurality of  discrete audible signals for the purpose of allowing individuals with Goldstein modified’s teaching of vehicle audible warning for pedestrians, specifically Englander’s teaching of vehicle safety alarm system that emits audible sounds warning the driver of objects or pedestrians ahead of the vehicle whilst the vehicle is in drive or in a forward motion, so as to further enable the effective and distinguishable alerting/warning of pedestrians of a potential hazard, accordingly.
In regards to claim 119, Goldstein modified teaches the sound pattern of the alarm sound produced by the sounder in response to at least one of the discrete signal trains is determined by the frequency of the discrete signal train, and preferably, at least one of the discrete signal trains comprises a frequency signal, the frequency of the discrete signal train (Paragraph 47); by way of harmonics that are a function of sound, which is turn of a function of time, and advantageously, the sound pattern of the alarm sound produced by the sounder in response to at least one of the discrete signal trains is determined by a combination of the frequency and the amplitude of the discrete signal train (Paragraph 47; Figure 9).  Furthermore, Albert ‘0260 teaches electrical signals are then processed by an analog to digital conversion 12 by scanning, measuring and splitting the electrical signals into discrete values, thus producing a digital pattern representing the sound received at the microphone. The digitized sound is input to the digital signal processing function 14 of the microprocessor. Here the microprocessor may use digital high pass and low pass filters to pass some frequency regions through unattenuated while significantly attenuating others, thus screening out the ambient noise level due to air conditioning, telephones, etc., from the alarm frequency monitored. The microprocessor then compares using a matched filter, cross correlation or a neural network the pattern of real time digital values to a pattern stored in memory 22 representing the particular smoke alarm monitored and, utilizing the fire alarm determining means 26 encoded on the memory substrate 24 of the microprocessor, determines if the smoke alarm is detected in the sounds received by the microphone (Paragraph 76), illustrating an example of the sound pattern of the alarm sound produced by the sounder in response to at least one of the discrete signal trains is determined by the frequency of the discrete signal train.
In regards to claim 120, Goldstein modified teaches the control means is configured to repeatedly apply the same signal train to the sounder while the activation signal is in the active state, (Paragraphs 48, 49), 
In regards to claim 122, Goldstein modified via Albert ‘0260 teaches the electronic memory being configured to store the selectable discrete signal trains as selectable discrete data signals (Paragraphs 76).
In regards to claim 126, Goldstein modified teaches the activation signal is derived from a signal indicative of commencement of movement of the vehicle in a reversing direction, and preferably, the activation signal is derived from a signal indicative of the engagement of a reverse gear of the vehicle (Paragraph 32), and advantageously, the activation signal is derived from a signal indicative of the activation of a reverse switch of the vehicle, and preferably, the activation signal is derived from a signal indicative of the presence of a person or object in the path or near the path of traverse of the vehicle, and advantageously, the device comprises a monitoring means for producing the activation signal, and detection of a person or object in or near the path of traverse of the vehicle for producing the activation signal (Paragraph 40), and advantageously, the monitoring means comprises a motion sensor (Paragraph 25), the monitoring means is responsive to a signal produced by a proximity sensor located on the vehicle indicative of detection of the presence of an individual or object in or near the path of traverse of the vehicle, and preferably, the monitoring means comprises a proximity sensor configured for detecting the presence of an individual or object in or near the path of traverse of the vehicle (Paragraph 40). Goldstein modified via Englander on the other hand teaches a vehicle safety alarm system that emits audible sounds warning the driver of objects or pedestrians ahead of the vehicle whilst the vehicle is in drive or in a forward motion (Claims 1, 15).  

In regards to claim 127, Goldstein modified teaches the activation signal is derived from a signal indicative of commencement of movement of the vehicle in a reversing direction, and preferably, the activation signal is derived from a signal indicative of the engagement of a reverse gear of the vehicle (Paragraph 32), and advantageously, the activation signal is derived from a signal indicative of the activation of a reverse switch of the vehicle, and preferably, the activation signal is derived from a signal indicative of the presence of a person or object in the path or near the path of traverse of the vehicle, and advantageously, the device comprises a monitoring means for producing the activation signal, and detection of a person or object in or near the path of traverse of the vehicle for producing the activation signal (Paragraph 40), and advantageously, the monitoring means comprises a motion sensor (Paragraph 25), the monitoring means is responsive to a signal produced by a proximity sensor located on the vehicle indicative of detection of the presence of an individual or object in or near the path of traverse of the vehicle, and preferably, the monitoring means comprises a proximity sensor configured for detecting the presence of an individual or object in or near the path of traverse of the vehicle (Paragraph 40). Goldstein modified via Englander on the other hand teaches a vehicle safety alarm system that emits audible sounds warning the driver of objects or pedestrians ahead of the vehicle whilst the vehicle is in drive or in a forward motion (Claims 1, 15).
In regards to claim 130, Goldstein teaches a  device for operating a sounder to produce a plurality of different alarm sounds, the device comprising a means to provide a plurality of selectable signal trains configured for applying to the sounder to operate the sounder to produce respective different alarm sounds (Paragraphs 39, 40, 43), and a selector configured to select one of the signal trains for applying to the sounder, a control means responsive to an activation signal derived from one of commencement of movement of a vehicle at a speed threshold (Paragraph 33), engagement of a gear of a vehicle such as in reverse (Paragraphs 32, 57), activation of a reverse switch of a vehicle, and detection of a person or 
Goldstein fails to teach the said alarm signals being discrete.  Albert on the other hand teaches an alarm sounding system capable of producing a plurality of discrete digital signals (Paragraph 172).  Furthermore, Albert teaches the alarm sounds maybe selected from a plurality of audible options (Paragraph 123).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Albert’s teaching with Goldstein’s teaching in order to effectively store and produce multiple distinct alarm sounds/signals.
Goldstein modified however fails to explicitly teach the monitoring means is responsive to at least one of the signals indicative of one of commencement of movement of the vehicle, engagement of a drive gear of the vehicle, activation of a drive switch of the vehicle.  Englander on the other hand teaches a vehicle safety alarm system that emits audible sounds warning the driver of objects or pedestrians ahead of the vehicle whilst the vehicle is in drive or in a forward motion (Claims 1, 15).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Englander’s teaching with Goldstein modified’s teaching in order to account for objects around the vehicle during motion and implement a safety awareness mechanism.
Goldstein modified further fails to teach the different sound patterns being a plurality and selectable alarm sounds.  Albert ‘0260 on the other hand teaches the sound pattern of the alarm sound produced by the sounder is different to the sound patterns of the alarm sounds produced by the sounder when the other ones of the respective discrete signal trains are applied to the sounder, a selector configured to select the discrete signal trains for applying to the sounder in one of a predefined order and a random order (Paragraphs 76, 79), i.e. the audio alarm to be monitored is then triggered, such that he unit analyzes and then stores the resulting audio alarm template. Using the template and the continuous sound sampling and analysis, monitoring may be established. Preferably the alarm sound to be monitored. A single or multiple alarm different sound templates can be monitored simultaneously allowing for different responses to each detected alarm sound, wherein, the microphone first converts sounds into voltage or other electrical signals. The electrical signals are then processed by an analog to digital conversion 12 by scanning, measuring and splitting the electrical signals into discrete values, thus producing a digital pattern representing the sound received at the microphone.  Furthermore, Albert teaches the alarm sounds maybe selected from a plurality of audible options (Paragraph 123).
It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Albert’s ‘0260 teaching of a plurality of  discrete audible signals for the purpose of allowing individuals with Goldstein modified’s teaching of vehicle audible warning for pedestrians , specifically Englander’s teaching of vehicle safety alarm system that emits audible sounds warning the driver of objects or pedestrians ahead of the vehicle whilst the vehicle is in drive or in a forward motion, so as to further enable the effective and distinguishable alerting/warning of pedestrians of a potential hazard, accordingly.
In regards to claim 131, Goldstein teaches a  device for operating a sounder to produce a plurality of different alarm sounds, the device comprising a means to provide a plurality of selectable signal trains configured for applying to the sounder to operate the sounder to produce respective different alarm sounds (Paragraphs 39, 40, 43), and a selector configured to select one of the signal trains for applying to the sounder, a control means responsive to an activation signal derived from one of commencement of movement of a vehicle at a speed threshold (Paragraph 33), engagement of a gear of a vehicle such as in reverse (Paragraphs 32, 57), activation of a reverse switch of a vehicle, and detection of a person or object in or near the path of traverse of the vehicle (Paragraphs 42, 44), to operate the selector to select one of the signal trains, and to apply the selected signal train to the sounder (Paragraph 48).
Goldstein fails to teach the said alarm signals being discrete.  Albert on the other hand teaches an alarm sounding system capable of producing a plurality of discrete digital signals (Paragraph 172).  Furthermore, Albert teaches the alarm sounds maybe selected from a plurality of audible options (Paragraph 123).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Albert’s teaching with Goldstein’s teaching in order to effectively store and produce multiple distinct alarm sounds/signals.
Goldstein modified however fails to explicitly teach the monitoring means is responsive to at least one of the signals indicative of one of commencement of movement of the vehicle, engagement of a drive gear of the vehicle, activation of a drive switch of the vehicle.  Englander on the other hand teaches a 
Goldstein modified further fails to teach the different sound patterns being a plurality and selectable alarm sounds.  Albert ‘0260 on the other hand teaches the sound pattern of the alarm sound produced by the sounder is different to the sound patterns of the alarm sounds produced by the sounder when the other ones of the respective discrete signal trains are applied to the sounder, a selector configured to select the discrete signal trains for applying to the sounder in one of a predefined order and a random order (Paragraphs 76, 79), i.e. the audio alarm to be monitored is then triggered, such that he unit analyzes and then stores the resulting audio alarm template. Using the template and the continuous sound sampling and analysis, monitoring may be established. Preferably the alarm sound to be monitored. A single or multiple alarm different sound templates can be monitored simultaneously allowing for different responses to each detected alarm sound, wherein, the microphone first converts sounds into voltage or other electrical signals. The electrical signals are then processed by an analog to digital conversion 12 by scanning, measuring and splitting the electrical signals into discrete values, thus producing a digital pattern representing the sound received at the microphone.  Furthermore, Albert teaches the alarm sounds maybe selected from a plurality of audible options (Paragraph 123).
It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Albert’s ‘0260 teaching of a plurality of  discrete audible signals for the purpose of allowing individuals with Goldstein modified’s teaching of vehicle audible warning for pedestrians , specifically Englander’s teaching of vehicle safety alarm system that emits audible sounds warning the driver of objects or pedestrians ahead of the vehicle whilst the vehicle is in drive or in a forward motion, so as to further enable the effective and distinguishable alerting/warning of pedestrians of a potential hazard, accordingly.
In regards to 133, Goldstein modified via Englander teaches the controller is configured to time a pause of predefined time duration between the sequential application of the one or ones of the discrete signal trains to the sounder while the activation signal is in the active state he control means is configured to operate the selector for sequentially selecting respective different ones of the signal trains for sequentially applying the selected discrete signal trains to the sounder in the selected order while the activation signal is in the active state (Paragraphs 48, 49).
In regards to 137, Goldstein modified via Englander teaches the controller is configured to time a pause of predefined time duration between the sequential application of the one or ones of the discrete signal trains to the sounder while the activation signal is in the active state he control means is configured to operate the selector for sequentially selecting respective different ones of the signal trains for sequentially applying the selected discrete signal trains to the sounder in the selected order while the activation signal is in the active state (Paragraphs 48, 49).
In regards to claim 138, Goldstein modified via Englander teaches the controller is configured to time a pause of predefined time duration between the sequential application of the one or ones of the discrete signal trains to the sounder while the activation signal is in the active state he control means is configured to operate the selector for sequentially selecting respective different ones of the signal trains for sequentially applying the selected discrete signal trains to the sounder in the selected order while the activation signal is in the active state (Paragraphs 48, 49), and preferably, the control means is configured to time a pause of predefined time duration between the sequential application of the one or ones of the discrete signal trains to the sounder while the activation signal is in the active state (Paragraph 49), 
In regards to claim 139, though the predefined time duration is not specifically stated, given that Goldstein’s teaching mentions the possibility of the alarm sound being a beep (Paragraph 49), one of ordinary skill in the art may then respectively enable the duration of the alarm to fall within 0.5 and 5 seconds.
In regards to 145, Goldstein modified via Englander teaches the controller is configured to time a pause of predefined time duration between the sequential application of the one or ones of the discrete signal trains to the sounder while the activation signal is in the active state he control means is configured to operate the selector for sequentially selecting respective different ones of the signal trains for sequentially applying the selected discrete signal trains to the sounder in the selected order while the activation signal is in the active state (Paragraphs 48, 49),


Claim 121  and 141 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein et al. (US 20090146799 A1) in view of Albert et al. (US 20060017579 A1), Englander et al. (US 10549690 B1) and Albert et al. (US 20060250260 A1) as applied to claim 128 above, and further in view of Nelken (US 7389230 B1)
In regards to claim 121, Goldstein modified fails to teach at least twenty discrete signal trains are provided, and advantageously, at least ten discrete signal trains are provided, and more preferably, at least one hundred discrete signal trains are provided, and advantageously, at least two hundred discrete signal trains are provided, and preferably, at least three hundred discrete signal trains are provided, and most preferably, over three hundred discrete signal trains are provided.  Nelken on the other hand teaches sound signal classifications in which the digital voice signal into successive data units frame generally includes several hundred digital voice signal samples with a typical duration time T of ten, fifteen, or twenty milliseconds. However, the scope of the invention includes frames of any duration time T and any number of signal samples. Framer 220 sends the frames to acoustic processor 221. Sound sensor 205, amplifier 210, A/D converter 215, and framer 220 are collectively referred to as an acoustic front end to acoustic processor 221. The scope of the invention covers other acoustic front ends configured to receive a voice signal, and generate a digital discrete-time representation of the voice signal (Column 3, lines 26-38). It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Nelken’s teaching with Goldstein modified’s teaching in order to effectively generate a digital discrete-time representation of the sound signals.
In regards to claim 141, Goldstein modified fails to teach at least twenty discrete signal trains are provided, and advantageously, at least ten discrete signal trains are provided, and more preferably, at least one hundred discrete signal trains are provided, and advantageously, at least two hundred discrete signal trains are provided, and preferably, at least three hundred discrete signal trains are provided, and most preferably, over three hundred discrete signal trains are provided.  Nelken on the other hand hundred digital voice signal samples with a typical duration time T of ten, fifteen, or twenty milliseconds. However, the scope of the invention includes frames of any duration time T and any number of signal samples. Framer 220 sends the frames to acoustic processor 221. Sound sensor 205, amplifier 210, A/D converter 215, and framer 220 are collectively referred to as an acoustic front end to acoustic processor 221. The scope of the invention covers other acoustic front ends configured to receive a voice signal, and generate a digital discrete-time representation of the voice signal (Column 2, lines 11-12; Column 3, lines 26-38). It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Nelken’s teaching with Goldstein modified’s teaching in order to effectively generate a digital discrete-time representation of the sound signals.


Claim 123, 142 and 143 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein et al. (US 20090146799 A1) in view of Albert et al. (US 20060017579 A1), Englander et al. (US 10549690 B1) and Albert et al. (US 20060250260 A1) as applied to claim 128 above, and further in view of Englander et al. (US 9718405 B1).
In regards to claim 123, Goldstein modified fails to teach a decoder is provided for decoding the selectable discrete data signals, and to convert the selectable discrete data signals to analogue form for applying to the sounder, and preferably, the decoder comprises an MP3 decode.  Englander on the other hand teaches a decoder is provided for decoding the selectable discrete data signals, and to convert the selectable discrete data signals to analogue form for applying to the sounder, and preferably, the decoder comprises an MP3 decode (Column 34, lines 33-39).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Englander’s teaching with Albert’s teaching in order to effectively store alarm signals that are distinguishable by way of identifiable code.
In regards to claim 142, Goldstein modified fails to teach the storing means comprises a digital data storing element, and advantageously, the storing means comprises a secure digital (SD) card on which the respective selectable discrete data signals are stored, and preferably, the SD card is replaceable. Englander on the other hand teaches the storing means comprises a digital data storing 
In regards to claim 143, Goldstein modified fails to teach a decoder is provided for decoding the selectable discrete data signals, and to convert the selectable discrete data signals to analogue form for applying to the sounder, and preferably, the decoder comprises an MP3 decode.  Englander on the other hand teaches a decoder is provided for decoding the selectable discrete data signals, and to convert the selectable discrete data signals to analogue form for applying to the sounder, and preferably, the decoder comprises an MP3 decode (Column 34, lines 33-39).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Englander’s teaching with Albert’s teaching in order to effectively store alarm signals that are distinguishable by way of identifiable code.

Claim 144 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein et al. (US 20090146799 A1) in view of Albert et al. (US 20060017579 A1), Englander et al. (US 10549690 B1) and Albert et al. (US 20060250260 A1) as applied to claim 128 above, and further in view of Marti et al. (US 20160379621 A1).
In regards to claim 144, Goldstein modified fails to teach an interface means is provided for selecting the order by which the discrete signal trains are selected, and preferably, the interface means is configured for manual data entry, and advantageously, a power amplifier is provided for amplifying each discrete signal train prior to being applied to the sounder. Marti on the other hand teaches an interface means is provided for selecting the order by which the discrete signal trains are selected, and preferably, the interface means is configured for manual data entry, and advantageously, a power amplifier is provided for amplifying each discrete signal train prior to being applied to the sounder (Paragraph 19, 39, 40, 54). It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Marti’s teaching with Goldstein modified’s teaching in order to instruct the audio .

Response to Arguments
Examiner has acknowledged applicant arguments and amendments, and has addressed them under new grounds of rejection above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D AFRIFA-KYEI whose telephone number is (571)270-7826. The examiner can normally be reached Monday-Friday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANTHONY D AFRIFA-KYEI/             Examiner, Art Unit 2685       

/HAI PHAN/             Supervisory Patent Examiner, Art Unit 2685